Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-7-2008

USA v. Howell
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1688




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Howell" (2008). 2008 Decisions. Paper 1635.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1635


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                               Nos. 04-1688 and 05-5164


                           UNITED STATES OF AMERICA

                                           v.

                                 CORDELL HOWELL
                                  a/k/a Cardell Howell

                                    Cordell Howell,
                                         Appellant


                      Appeals from the United States District Court
                        for the Western District of Pennsylvania
                            (D.C. Criminal No. 03-cr-00003)
                         District Judge: Honorable Joy F. Conti


                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 31, 2008

                 Before: RENDELL and CHAGARES, Circuit Judges,
                           and POLLAK, *District Judge.

                                (Filed: February 7, 2008)


                              OPINION OF THE COURT




       *Honorable Louis H. Pollak, Senior Judge of the United States District Court for
the Eastern District of Pennsylvania, sitting by designation.
RENDELL, Circuit Judge.

       Cordell Howell appeals his sentence of 235 months’ imprisonment following a

plea of guilty to possession with the intent to distribute 5 or more grams of cocaine base

(“crack”) in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii). For the reasons

that follow, we will affirm the sentence imposed by the District Court.

       The only argument Howell makes is that the District Court erred by increasing

defendant’s offense level under U.S.S.G. § 3C1.1 for obstruction of justice based on facts

proven by a preponderance of the evidence, rather than beyond a reasonable doubt. This

argument is foreclosed by this Court’s decision in United States v. Grier, 475 F.3d 556,

568 (3d Cir. 2007). In Grier, this Court held that the proper standard of proof for facts

relevant to enhancements under the advisory Guidelines regime was a preponderance of

the evidence. Id. Therefore, Howell’s argument fails.

       We will affirm the sentence imposed in the Judgment and Commitment Order of

the District Court.




                                             2